DETAILED ACTION
1.	This office action is in response to the communication filed on 11/20/2020.
2.	Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
5.	Claim(s) 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

7.	The following is a statement of reasons for the indication of allowable subject matter: 
The present invention is directed toward a method for authenticating access to data.  Claim(s) 13-14 identify the uniquely distinct features for a server, which is operative in a first network, to receiving a file from a first device operating in the first network; storing the file at a location included in a memory of the server; providing an indication of the location to the first device; receiving a query from a second device operating in a second network, wherein the query includes the indication of the location; transmitting a response that includes an indication of a port; identifying a type of communication traffic occurring between the server and the second device; transmitting a request to the second device for a certificate associated with the second device based on the identifying of the type of communication traffic; obtaining the certificate from the second device, wherein the certificate includes an identifier of the second device; extracting the identifier from the certificate; determining that the second device is authorized to obtain the file based on the identifier; and transmitting the file to the client communication device based on the determining, taken in combination with the remaining limitations of the claim(s) that are not found in and/or are not obvious in view of the closest recorded prior arts. Claim(s) 15 identifies the uniquely distinct features for a second device, which is operative in a second network, to receiving a first message from a first device that is operative in a first network, wherein the first message includes an indication of a location of a file on a server that is operative in the first network, and wherein the first message excludes an indication of a port; transmitting a query responsive to the receiving of the first message; obtaining a second message based on the transmitting of the query, wherein the second message includes an indication of a first port; engaging an authentication process whereby the second device authenticates a first identity of the server and the server authenticates a second identity of the second device; and receiving the file from the server via the first port based on the engaging of the authentication process, taken in combination with the remaining limitations of the claim(s) that are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Nakano (US 20150149778 A1), discloses a method for a server to authenticate an apparatus requesting a content stored at the server, wherein a mutual authentication is performed between the server and the apparatus. The other closest prior art, Durand et al. (US 2006/0093138 A1), discloses a method for performing a mutual authentication between a first device and a second device to establish a secure communication. However, either singularly or in combination, Nakano and Durand et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the claim(s).
Therefore, claim(s) 13-18 is/are in condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim(s) 15-18 is/are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “machine-readable medium” is not a process, machine, manufacture or composition of matter.  The claimed element, executable instructions, is non-statutory subject matter.  The specification (e.g., para. 70, “Computer-readable storage media can comprise, but are not limited to …”) only gives non-limited examples for the meaning of this term (or open-ended explanation of the term). Thus, applying the broadest reasonable interpretation in light of the specification, the claim as a whole permits non-statutory embodiment, i.e. wave/signal per se (In re Nuijten).  
Amending “machine-readable medium” to “non-transitory machine-readable medium” would overcome the rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20150149778 A1) in view of Durand et al. (US 2006/0093138 A1, hereafter Durand).
Regarding claim(s) 1:
Nakano discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system (see fig. 3 and para. 76 for a server including a computer), facilitate performance of operations, the operations comprising: 
identifying a type of communication traffic as occurring between the device and a client communication device, wherein the device is operative in a first communication network and the client communication device is operative in a second communication network that is different from the first communication network (see fig. 2 and paras. 70-71, 73 where a server (i.e., device) connects, via the Internet, to a terminal that requests content (e.g., movie) from the server; see paras. 85, 87 where the server authenticates the terminal for content transmission. In other words, a request for content (i.e., a type of communication traffic) from a terminal (i.e., client communication device) is identified for authentication requirement, wherein the server and the terminal are communicated over the Internet (i.e., the server is operative in a first communication network and the terminal is operative in a second communication network that is different from the first communication network)); 
transmitting a first request to the client communication device for a [first certificate] based on the identifying of the type of communication traffic; determining that the client communication device is authorized to obtain a file based on the [extracted] identifier; and transmitting the file to the client communication device based on the determining that the client communication device is authorized to obtain the file (see fig. 8 and paras. 125-126, 129-132 where a server/source device transmits a challenge (i.e., first request) to a terminal/sink device to receive identification information including the device/sink ID (i.e., first identifier) of the terminal/sink device for authenticating the terminal/sink device during mutual authentication for content transmission; see paras. 85, 87 where the server and the terminal authenticate each other for content transmission, wherein the requested content (i.e., file) is transmitted to the terminal. Note: see para. 79 where a content is recorded under the management of a general file system).
Nakano does not, but Durand discloses:
obtaining the first certificate from the client communication device, wherein the first certificate includes a first identifier of the client communication device; extracting the first identifier from the first certificate, resulting in an extracted identifier (see Durand, figs.1-2 and/or paras. 27-30, 37-40 where a first device (i.e., device) performs a mutual authentication with a second device (i.e., client communication device) for content transmission, wherein the first device receives identification information including a certificate (i.e., first certificate) of the second device, wherein the certificate includes an identity (i.e., a first identifier) of the second device, and wherein the identity is extracted from the certificate to verify the certificate of the second device).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano's invention by enhancing it to obtaining the first certificate from the client communication device, wherein the first certificate includes a first identifier of the client communication device; extracting the first identifier from the first certificate, resulting in an extracted identifier, as taught by Durand, in order for receiving and verifying a certificate of other device during a mutual authentication with the other device (Durand, fig. 1 and para. 40).

Regarding claim(s) 2:
Nakano discloses:
obtaining a second request from the client communication device for a second certificate; and transmitting the second certificate to the client communication device, wherein the second certificate includes a second identifier of the device (see fig. 8 and paras. 126, 156 where the server/source device receives a challenge (i.e., second request) from the terminal/sink device, and transmits a response to the terminal/sink device, wherein the terminal/sink device receives, from the server/source device, a device certificate (i.e., second certificate) including the device ID (i.e., second identifier) of the server/source device through the challenge response procedure).

Regarding claim(s) 3:
Nakano discloses:
wherein the transmitting of the file to the client communication device is further based on the client communication device authenticating the device in accordance with the second identifier (see paras. 85, 87, 125 where the server/source device and the terminal/sink device perform mutual authentication to authenticate each other for content transmission, wherein the requested content is transmitted to the terminal; see para. 156 wherein the terminal/sink device receives, from the server/source device, a device certificate (i.e., second certificate) including the device ID (i.e., second identifier) of the server/source device through the challenge response procedure during authentication).

Regarding claim(s) 4:
Nakano discloses:
enabling the client communication device to record the file based on the [extracted] identifier (see fig. 8 and paras. 125-126, 129-132 where a server/source device transmits a challenge (i.e., first request) to a terminal/sink device to receive identification information including the device/sink ID (i.e., first identifier) of the terminal/sink device for authenticating the terminal/sink device during mutual authentication for content transmission; see paras. 85, 87 where the server and the terminal authenticate each other for content transmission, wherein the requested content is transmitted to the terminal; see para. 158 where the terminal records the content).
Nakano does not, but Durand discloses:
the extracted identifier (see Durand, fig.1 and/or para. 37 where the first device extracts an identity (i.e., a first identifier) of the second device from the certificate (i.e., first certificate) of the second device).

Regarding claim(s) 5:
Nakano discloses:
wherein the file includes media, and enabling the client communication device to playback the media based on the [extracted] identifier (see para. 70 where content includes a movie (i.e., media); see fig. 8 and paras. 125-126, 129-132 where a server/source device transmits a challenge (i.e., first request) to a terminal/sink device to receive identification information including the device/sink ID (i.e., first identifier) of the terminal/sink device for authenticating the terminal/sink device during mutual authentication for content transmission; see paras. 85, 87 where the server and the terminal authenticate each other for content transmission, wherein the requested content is transmitted to the terminal; see paras. 91, 97 where the terminal displays content).
Nakano does not, but Durand discloses:
the extracted identifier (see Durand, fig.1 and/or para. 37 where the first device extracts an identity (i.e., a first identifier) of the second device from the certificate (i.e., first certificate) of the second device).

Regarding claim(s) 19:
Nakano discloses a method, comprising: 
receiving, by a processing system including a processor that is operative in a first communication network, a [certificate] from a communication device that is operative in a second communication network; authenticating, by the processing system, the communication device in accordance with the identifier;  comparing, by the processing system, the identifier with a plurality of identifiers to determine that the communication device is authorized to access data, resulting in an authorization determination (see fig. 2 and paras. 70-72 where a server (i.e., a processing system) as a computer connects, via the Internet, to a terminal (i.e., a communication device) of an external network, wherein the server and the terminal authenticate each other in accordance with a mutual authentication to transmit requested content to the terminal; see fig. 8 and paras. 88, 125-126, 129-132 where a server/source device receives a device/sink ID from a terminal/sink device for authentication, wherein the server/source device determines whether the received device/sink ID is registered in a remote sink registry, wherein the remote sink registry stores records of information about a plurality of terminals registered to request content (i.e., the server/source device compares the received device/sink ID with a plurality of recorded sink/device IDs of a plurality of terminals registered in the remote sink registry to authenticate the terminal/sink device for accessing content), wherein the received device/sink ID is determined to exist in the remote sink registry); and
transmitting, by the processing system, the data to the communication device based on the authorization determination (see paras. 85, 87 where the server and the terminal authenticate each other for content transmission, wherein the requested content (i.e., file includes data) is transmitted to the terminal. Note: see para. 79 where a content is recorded under the management of a general file system).
Nakano does not, but Durand discloses:
receiving a certificate from a communication device; and extracting an identifier of the communication device from the certificate (see Durand, figs.1-2 and/or paras. 27-30, 37-40 where a first device (i.e., processing system) performs a mutual authentication with a second device (i.e., communication device), wherein the first device receives identification information including a certificate of the second device, wherein the certificate includes an identity (i.e., a first identifier) of the second device, and wherein the identity is extracted from the certificate to verify the certificate of the second device).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano's invention by enhancing it to receiving a certificate from a communication device; and extracting an identifier of the communication device from the certificate, as taught by Durand, in order for receiving and verifying a certificate of other device during a mutual authentication with the other device (Durand, fig. 1 and para. 40).

Regarding claim(s) 20:
Nakano discloses:
transmitting a file that includes the data to the communication device, and wherein the transmitting of the file facilitates a provisioning of a communication service to the communication device (see fig. 2 and para. 85 where the server transmits the requested content to the terminal over a network communication; see para. 70 where content includes a movie; see paras. 91, 97 where the terminal displays content),
transmitting, by the processing system, a second certificate to the communication device, wherein the second certificate includes a second identifier of the processing system (see fig. 8 and paras. 126, 156 where the server/source device transmits a response to the terminal/sink device, wherein the terminal/sink device receives, from the server/source device, a device certificate (i.e., second certificate) including the device ID (i.e., second identifier) of the server/source device through the challenge response procedure), 
wherein the transmitting of the file to the communication device is further based on the communication device authenticating the processing system in accordance with the second identifier (see paras. 85, 87, 125 where the server/source device and the terminal/sink device perform mutual authentication to authenticate each other for content transmission, wherein the requested content is transmitted to the terminal; see para. 156 wherein the terminal/sink device receives, from the server/source device, a device certificate (i.e., second certificate) including the device ID (i.e., second identifier) of the server/source device through the challenge response procedure during authentication).

10.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Durand, as applied to claim 1 above, and further in view of Echizen et al. (US 2002/0188840 A1, hereafter Echizen).
Regarding claim(s) 6:
Nakano discloses:
enabling the client communication device to [edit] the file based on the [extracted] identifier (see fig. 8 and paras. 125-126, 129-132 where a server/source device transmits a challenge (i.e., first request) to a terminal/sink device to receive identification information including the device/sink ID (i.e., first identifier) of the terminal/sink device for authenticating the terminal/sink device during mutual authentication for content transmission; see paras. 85, 87 where the server and the terminal authenticate each other for content transmission, wherein the requested content is transmitted to the terminal; see para. 158 where the terminal records the content).
Nakano does not, but Durand discloses:
the extracted identifier (see Durand, fig.1 and/or para. 37 where the first device extracts an identity (i.e., a first identifier) of the second device from the certificate (i.e., first certificate) of the second device).
The combination of Nakano-Durand does not, but Echizen discloses:
enabling the client communication device to edit the file (see Echizen, fig. 3 and para. 60 where edition of content (i.e., file) recorded in a processible area unit of a contents receiving apparatus (i.e., client communication device) is permitted).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano-Durand's invention by enhancing it to enabling the client communication device to edit the file, as taught by Echizen, in order for controlling a process on the receiving side which receives content transmitted from a transmitting side, wherein edition to a content is permitted (Echizen, abstract and para. 60).

11.	Claim(s) 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Durand, and further in view of Chung et al. (US 2010/0186065 A1, hereafter Chung).
Regarding claim(s) 7:
Nakano discloses:
enabling the client communication device to [transfer the file to a second client communication device] based on the [extracted] identifier (see fig. 8 and paras. 125-126, 129-132 where a server/source device transmits a challenge (i.e., first request) to a terminal/sink device to receive identification information including the device/sink ID (i.e., first identifier) of the terminal/sink device for authenticating the terminal/sink device during mutual authentication for content transmission; see paras. 85, 87 where the server and the terminal authenticate each other for content transmission, wherein the requested content is transmitted to the terminal).
Nakano does not, but Durand discloses:
the extracted identifier (see Durand, fig.1 and/or para. 37 where the first device extracts an identity (i.e., a first identifier) of the second device from the certificate (i.e., first certificate) of the second device).
The combination of Nakano-Durand does not, but Chung discloses:
enabling the client communication device to transfer the file to a second client communication device (see Chung, fig. 2 and paras. 41, 53, 58, where an IPTV receiving device (i.e., client communication device) receives content transferred from a service provider, and transfer the content to a home device (i.e., second client communication device) as an authorized device having a device security level assigned by the service provider).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano-Durand's invention by enhancing it to enabling the client communication device to transfer the file to a second client communication device, as taught by Chung, in order for transferring the content received from a service provider to a home device based on the home device’s device security level assigned by the service provider (Chung, paras. 53, 58).

Regarding claim(s) 8:
Nakano-Durand does not, but Chung discloses:
wherein the enabling of the client communication device to transfer the file to the second client communication device is based on a determination that the second client communication device is operative in the second communication network (see Chung, fig. 2 and paras. 41-43, 51, where a home device is an authorized device operating in the same local area network (i.e., second communication network) with the IPTV receiving device, wherein the home device is registered with the service provider to share content with the IPTV receiving device in the same domain/local area network).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano-Durand's invention by enhancing it to enabling of the client communication device to transfer the file to the second client communication device is based on a determination that the second client communication device is operative in the second communication network, as taught by Chung. The motivation is the same as presented in claim 7.

Regarding claim(s) 10:
Nakano does not, but Chung discloses:
wherein the client communication device is a server (see Chung, fig. 2, para. 58, where an IPTV receiving device (i.e., client communication device) receives content from a service provider, and transfer the content to home devices within a domain. In other words, the IPTV receiving device is a server providing content service to home devices).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano's invention by enhancing it so that the client communication device is a server, as taught by Chung, in order for transferring the content received from a service provider to a home device based on the home device’s device security level assigned by the service provider (Chung, paras. 53, 58).

12.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Durand, as applied to claim 1 above, and further in view of Handal et al. (US 2013/0174271 A1, hereafter Handal).
Regarding claim(s) 9:
Nakano does not, but Handal discloses:
wherein the transmitting of the file to the client communication device is further based on obtaining a payment from the client communication device (see Handal, fig. 2 and para. 33, where a user device (i.e., client communication device) has permission to access content when the user device is a paying subscriber to streaming content; see para. 66 where a subscriber pays for content).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano's invention by enhancing it so that the transmitting of the file to the client communication device is further based on obtaining a payment from the client communication device, as taught by Handal, in order to give a device permission to request and access to content when the user device is a paying subscriber (Handal, para. 33).

13.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Durand, and further in view of Dazzi (US 20110191445 A1)
Regarding claim(s) 11:
Nakano does not, but Dazzi discloses:
receiving the file from a first user equipment that is operative in the first communication network; storing the file at a location included in the memory; and providing an indication of the location to the first user equipment (see Dazzi, fig. 1 and para. 28, where the media content storage and streaming provider (i.e., device) receives the media content (i.e., file) uploaded from a media content provider (i.e., a first user equipment) that is connected with the media content storage and streaming provider via an Intranet (i.e., the media content provider is operative in the same local network (i.e., the first communication network) with the media content storage and streaming provider), stores the media content in media content storage (i.e., memory), and sends a URL (i.e., a location) to the media content provider; see paras. 35, 37 where a URL includes the address of the media content on a storage tier storing the media content).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano's invention by enhancing it to receiving the file from a first user equipment that is operative in the first communication network; storing the file at a location included in the memory; and providing an indication of the location to the first user equipment, as taught by Dazzi, in order for a server such as a media content storage and streaming provider to receive media content uploaded from a device such as a media content provider (Dazzi, para. 28).

Regarding claim(s) 12:
Nakano does not, but Dazzi discloses:
wherein the indication of the location includes an address, a uniform resource locator (URL), or a combination thereof (see Dazzi, paras. 35, 37, where a URL includes the address of the media content on a storage tier storing the media content).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Nakano's invention by enhancing it so that the indication of the location includes an address, a uniform resource locator (URL), or a combination thereof, as taught by Dazzi. The motivation is the same as presented in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asano et al. (US 20030051151 A1), Information Processing Apparatus, Information Processing Method And Program.
Bae et al. (US 20100036950 A1), Method and apparatus for providing home contents.
Bradley et al. (US 20190124049 A1), Secure device to device communication channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499